 

Exhibit 10.1

 

 [image_003.jpg]

 

Memorandum of Understanding

 



This Memorandum of Understanding (“MOU”) is entered into on December 14, 2015 by
and between MagneGas Corporation ("MNGA") of Tarpon Springs, Florida and Masada
Waste Management of Sierra Leone (“MASADA”) sometimes referred to herein as the
(“Parties”).



 

Recitals

 

Whereas, MNGA is a Publicly Traded corporation organized and existing under the
law of the state of Delaware with its principle place of business in the state
of Florida;

Whereas, MASADA is a Company existing under the laws of Sierra Leone;

Whereas, MNGA is engaged in the business of generating gaseous fuel from liquid
waste with its patented Plasma Arc Flow technology;

Whereas, MNGA and MASADA are interested in entering into a collaborative
relationship to provide Sierra Leone with a lower cost, green liquid waste
management system;

Whereas, both parties agree to the following:

 

1.Scope

a.MASADA will be appointed as the exclusive distributor for MNGA fuel for the
country of Sierra Leone under certain performance conditions outlined below;

b.The collaboration between the two parties will have two phases:

i.Phase 1: MASADA will import MagneGas fuel from Florida to Sierra Leone to
establish the market and support public funding initiatives;

ii.Phase 2: MASADA will import a MagneGas gasification system to produce
MagneGas locally in Sierra Leone for metal cutting.

2.Phase 1

a.MASADA will import MagneGas fuel from Florida to Sierra Leone at a mutually
agreed upon pricing structure.

b.MASADA will appoint local distribution partners to seed the market with
MagneGas, fuel both for metal cutting and cooking.

c.MASADA will purchase the cylinders in full.

d.MASADA agrees to not alter the cylinders, valves or regulators in any way and
to not fill the cylinders with any other gases or liquids. MASADA understands
that either of these actions could be extremely dangerous and therefore will
hold MNGA harmless from the outcome of any such actions;

e.MASADA will be appointed as the exclusive MNGA distributor for Sierra Leone at
the signature of this MOU. The term of this exclusive right will be 6 months,
after which time it will expire automatically without recourse to either party,
unless a MNGA system has been imported or the term has been extended by mutual
agreement.

 

 



150 Rainville Rd, Tarpon Springs, FL 34689 www.MagneGas.com

PH 727-934-3448 Fax 727-934-6260



 



 

 

 

[image_003.jpg] 

 

3.Phase 2

a.MASADA and MNGA will form a Joint Venture (“NewCo”) for the purposes of using
the MNGA system to process liquid waste and great MagneGas in Sierra Leone.

b.MNGA as part of its capital contribution will license the technology to NewCo
for use in Sierra Leone and will reduce the price of the gasification system.
MASADA as part of its capital contribution, will pay a $550,000 fee to MNGA for
their portion of the cost of the gasification system.

c.MASADA will obtain extended exclusive distribution rights for MNGA products
upon the import of a gasification system. Said rights will be outlined in the
import agreements and will contain mutually agreed upon performance
requirements, including minimum sales requirements and subsequent gasification
system imports.

d.In addition to the revenue or grant funds received by MNGA at the import of
the equipment, MNGA will receive 5% royalty on all gross revenue received from
the collaboration.

 

4.Website Links and Image Authorization

 



MNGA and MASADA authorize each other to be named as a “Strategic Partner” on
each other’s website and inclusive in mutual Press Releases with a corporate
logo linking to its website. MNGA and MASADA mutually agree to provide the other
party an advance copy and obtain counter party approval of all documents, videos
and other media prior to dissemination to the public.



 

5.Expenses

 



Each Party will bear its own expenses and costs of the transactions contemplated
hereby, including, but not limited to, the fees of attorneys and other advisors.



 

6.Governing Law

 

This MOU shall be governed by Florida law, without reference to the Florida
rules on conflict of laws.

 

7.Counterparts

 

For the convenience of the Parties hereto, this MOU may be executed in multiple
counterparts, each of which will be deemed an original, and all counterparts
hereof so executed by the Parties hereto, whether or not such counterpart will
bear the execution of each of the Parties hereto, will be deemed to be, and will
be construed as, one and the same.

 

 

150 Rainville Rd, Tarpon Springs, FL 34689 www.MagneGas.com

PH 727-934-3448 Fax 727-934-6260

 



 

 

 

[image_003.jpg]

 

8.Term

 

The term of this MOU is 1 year from the date of signature.

 

9.Entire Agreement

 

This MOU constitutes the entire agreement between the Parties pertaining to the
subject matter hereof, and supersedes all negotiations, preliminary agreements,
and all prior and contemporaneous discussions and understandings of the Parties
in connection herewith. No change, modification or termination of any of the
terms, provisions, or conditions of this MOU shall be effective unless made in
writing and signed all Parties hereto.

 

10.Trading of Stock

 

The parties acknowledge that MNGA is a public company. If any material,
non-public information is disclosed, Recipient agrees that it will comply with
United States Securities and Exchange Commission Regulation FD (Fair
Disclosure), and refrain from trading in MNGA stock until that material
non-public information is publicly disseminated.

 

11.Confidentiality

 

Nothing in this agreement constitutes a transfer of ownership of intellectual
property between the parties including, without limitation, patents, copyrights,
and/or registered trademarks. The Parties will protect the copyrights of
materials used in connection with preparation for any Projects. The Parties
agree to keep the confidentiality of any proprietary information of a Party
disclosed to any of the other Parties hereunder or in connection with any
Project, and to use such information solely for the purposes of carrying out
their respective commitments hereunder. Any definitive agreement between the
Parties and others with respect to the any Project will contain customary
confidentiality provisions to protect each Party’s proprietary information, as
well as provisions relative to the disclosure of other material information in
compliance with the requirements of the U.S. Securities and Exchange Commission
as such apply to MagneGas.

 

Each Party’s signature below will confirm that the foregoing is acceptable to
them. This Memorandum of Understanding contains the complete understanding of
the parties with respect to the contemplated terms of the arrangement. The
definitive documents evidencing the agreements between the Parties are subject
to negotiation.

 



/s/ Gibril Wilson

   [image_001.jpg] Agreed and accepted
Gibril Wilson, Chief Executive Officer

Masada Waste Management Company 

 

Agreed to and accepted

Luisa Ingargiola, CFO MagneGas Corp

 

 

150 Rainville Rd, Tarpon Springs, FL 34689 www.MagneGas.com

PH 727-934-3448 Fax 727-934-6260

 



 

 